DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2020 has been entered.

Response to Remarks and Amendments
Applicant’s remarks and amendments filed September 10, 2020 have been entered and are considered herein.  All rejections and objections not explicitly maintained herein are withdrawn in view of Applicant’s amendment to the claims.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 10 and 13 under 35 USC 101, the rejection is withdrawn in view of the narrowing amendment to delete the natural product from the scope of the presently claimed invention.
With regard to the rejection of claim under 35 USC 102(a)(1) as well as the rejection of claims 10 and 13-16 under 35 USC 102(a)(1), the rejections are withdrawn in view of the 
    PNG
    media_image1.png
    279
    269
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    617
    media_image2.png
    Greyscale
from the scope of the claims.  Accordingly, the rejections are withdrawn.

Status of Claims
According to the claim amendment submitted on September 10, 2020, claims 1-20 are currently pending.  Claims 1-9, 11-12 and 17-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Claims 10 and 13-16 remain under consideration herein.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image3.png
    99
    480
    media_image3.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image4.png
    78
    750
    media_image4.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1348977-39-8, which has an entry date of 5 December 2011.
Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The preamble recites “4E-BP1 phosphorylation inhibitor”, which does not further limit structural feature of the claimed compound, thus there is no patentable weight. Also, the compound of the prior art is the same pyranonaphthoquinone analog having the structure defined by formula (I), thus the compound of the prior art necessarily has the recited property as products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternately, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image5.png
    199
    224
    media_image5.png
    Greyscale
 which reads on the formula (1) where R1 is substituted oxybutyl; R2 is OH; R3 is H; R4 is OH and R5 is CH2C(O)Z where Z is a bond between R4 and R5. Further, in the formula of dependent claim 15, R6 is CO.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699